        Case 3:18-cr-03677-W Document 115 Filed 12/12/19 PageID.864 Page 1 of 1


                                    United States District Court
                                     SOUTHERN DISTRICT OF CALIFORNIA
                         •
                             NOTICE OF DOCUMENT DISCREPANCY

TO: IZI U.S. DISTRICT JUDGE I        •   U.S. MAGISTRATE JUDGE: The Hon. Thomas J. Whelan
 FROM: S. Dunbar, Deputy Clerk                           RECEIVED DATE: December 9, 2019
 CASE NO. 18-cr-03677-W                                  DOC FILED BY: Jose Maciapalmas
 CASE TITLE: USA v. Hunter et al
 DOCUMENT ENTITLED: Letter

         Upon the submission of the attached document(s), the following discrepancies are noted:


  Filer is not a party not the case CrimLRl .1 (e)( 5)

  Ex parte communication is prohibited CrimLR l.l(e)(27)



                                                              Date Forwarded:    December 9, 2019


                    ORDER OF THE JUDGE/ MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 D The document is to be filed nunc pro tune to date received.
 ii The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? D Yes.       Court copy retained by chambers   •
           Any further failure to comply with the Local Rules may lead to penalties pursuant to
                            Civil Local Rule 83 .1 or Criminal Local Rule 57.1.


Date:                                      CHAMBERS OF: The Honorable Thomas J. Whelan

cc: All Parties
